Citation Nr: 1601578	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  13-07 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Berry, Counsel



INTRODUCTION

The Veteran served on active duty from September 2002 to September 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in November 2015.  A transcript of this hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran reported that he received treatment for his low back in the summer of 2004 at Cherry Point Naval Hospital in North Carolina.  See service connection claim dated in July 2011.  This evidence is not associated with the claims file.  Clinical records may be filed separately from a Veteran's service treatment records, often under the name of the facility.  As it does not appear that any attempt has been made to obtain these clinical records, the AMC/RO should obtain and associate with the claims file any clinical records pertaining to the Veteran's treatment at the Cherry Point Naval Hospital in North Carolina.

The Veteran contends that his current low back disorder is related to active military service.  He asserts that he has had back pain and problems since the summer of 2004 with recurrent low back pain from 2004 to the present.  The Veteran was provided with a VA examination in July 2011 and the examiner provided a negative opinion with respect to whether the Veteran's current low back disorders (diagnosed as degenerative joint disease and degenerative disc disease of the lower spine with left S1 radiculopathy) are related to active military service.  Additional private treatment records from the Veteran's chiropractor have been associated with the claims file after the July 2011 examination.  In addition, the Veteran's mother and his wife provided credible lay evidence in December 2015 that the Veteran has had back pain and problems since active military service.  In light of the foregoing, the Veteran should be provided with another VA examination and opinion.  

Accordingly, the case is REMANDED for the following action:
1. Contact the Veteran and elicit from him the appropriate information and consent to obtain any outstanding VA and/or private treatment records with respect to his claim on appeal.  After securing the appropriate consent from the Veteran, VA should attempt to obtain any such treatment records that have not been previously associated with the Veteran's VA claims folder.
2. Attempt to obtain from the appropriate source(s) any outstanding service clinical records pertaining to the Veteran's back from June 2004 through September 2004 from Cherry Point Naval Hospital in North Carolina.  All efforts should be documented and appropriate procedures followed. 

3. After completing the foregoing and associating any outstanding evidence with the claims file, schedule the Veteran with a VA examination by an appropriate specialist with respect to his service connection claim for a low back disorder.  The claims file and a copy of this remand must be made available to the examiner for review and the examination report should reflect that the claims file was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's current low back disorders are at least as likely as not (i.e., a fifty percent or greater probability) related at least in part to the Veteran's active military service to include the documented in-service reports of low back pain. 

The examiner should provide an explanation for all conclusions reached.  As part of his or her rationale, the examiner is asked to address the credible lay statements from the Veteran, his wife, and his mother that his symptoms of low back pain began during active military service with continuous or recurrent symptoms since discharge from service and whether such pain is at least as likely as not at least in part related to his current low back disorders.

4. Upon completion of the foregoing, readjudicate the Veteran's claim based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

